Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 13, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  162044
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re COTIE/LANZA, Minors.                                       SC: 162044                         Elizabeth T. Clement
                                                                   COA: 351815                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   Livingston CC Family Division:
                                                                   17-015671-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the August 27, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 13, 2020
           s1110
                                                                              Clerk